Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 26, 2015

                                     No. 04-15-00234-CV

                      IN THE INTEREST OF J.F.B., et al., Children,
                                          Appellants
                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 13-10-0610-CVW
                         Melissa Uram-Degerolami, Judge Presiding


                                        ORDER
         On May 20, 2015, appellant L.C., Jr. filed a “Motion to Abate, Recalculate Due Dates,
and/or Remand for New Trial.” Appellant contends that the court report has failed to file copies
of all the exhibits moved into evidence at the trial below.

        The motion is GRANTED IN PART. The court reporter is ORDERED to file a
supplemental reporter’s record containing all of the exhibits moved into evidence at trial within
10 days of the date of this order. See TEX. R. APP. P. 34.6(d). Appellant’s brief will be due 20
days after the complete appellate record is filed in this court. See TEX. R. APP. P. 38.6(a).



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court